I concur in the result. The applicant claimed four separate and distinct injuries. One on May 13, 1928, when in the employ of the Yellow Cab Company of Salt Lake, his foot, while he was descending a stairway, caught in a step causing him to lose his balance wrenching and twisting his leg in the hip joint. He continued driving his cab as theretofore. Three days thereafter, while walking on *Page 556 
the sidewalk to catch a street car to go to work, he, as he testified in that case, slipped, and, throwing his weight on the injuried leg, "the hip joint gave way and came out while I was still standing on my feet," and that he then fell, fracturing the neck of the femur in the hip joint. He was allowed compensation on the theory that the injury on the 13th so weakened his leg in the hip joint that as he went along about his work the socket of the joint "flipped out and flipped in," and that on May 16th, while walking hurriedly along on the sidewalk to catch a street car, he slipped, throwing his weight on the injured leg, and the socket "flipped" out of the joint and he fell to the sidewalk. Admittedly the applicant for a considerable time prior to these injuries from an osteomyelitis condition of the femur and hip joint. On account of the fracture, he was taken to the hospital, where he was treated. In August following he was discharged surgically healed of the fracture, but he still suffered from the osteomyelitis condition. For this accident the commission awarded the applicant $10.73 a week for 36 weeks, which was paid by the Continental Casualty Company; the last payment being made January 13, 1929. No claim was then made, and not until long thereafter, that the applicant was entitled to additional compensation for that injury. On about the same day of the last payment, the applicant entered the employ of another company, the Yellow Cab Company at Ogden, receiving $27.50 a week, $6.70 more a week than was received by him from his former employer. The insurance carrier of the Ogden company was the state insurance fund. The applicant, while working for that company, received another injury on January 19, 1930, a little over a year after he entered the employ of that company. He was paid compensation therefor out of the insurance fund for a little over 44 weeks, or until November 25, 1930. He went back to work for the Ogden company, and sustained still another injury in May, 1931, and was paid compensation therefor out of the insurance fund. Neither the cab company of Salt Lake nor the Continental *Page 557 
Casualty Company, its insurance carrier, had any knowledge or notice of either of such last two named injuries nor of the character of them, nor was any claim made that the injuries in May, 1928, had anything to do with the injuries of 1930 or 1931. And, as no claim was then made for any additional compensation against the cab company of Salt Lake or its insurance carrier, there was no necessity of notice to either. The adjustment with respect to compensation for the injuries of 1930 and 1931 was carried on as though such matter concerned only the applicant and the cab company of Ogden and the state insurance fund. As a result of the examining medical board appointed by the commission, the commission by letter advised the manager of the state insurance fund (who also is appointed by the commission, and who and the fund are under the exclusive control and direction of the commission) that, because of the injuries sustained by the applicant in 1930 and 1931, he was entitled to additional compensation on the basis of an 80 per cent permanent partial loss of the use of his leg as a final settlement. That the manager declined to pay on the ground that the payment was excessive, because the applicant suffered a great number of years from a diseased condition of the bone of the femur and because he had sustained prior disabling injuries for which the Continental Casualty Company was liable for a permanent partial loss, suggested he was willing to negotiate with the applicant and the Continental Casualty Company for an amicable adjustment, and stated that a copy of his communciation to the commission was also sent to the applicant and to the Continental Casualty Company. In reply to that, the applicant wrote the insurance fund, thanking it for what it had done for him, expressed a willingness to negotiate the matter without further proceedings, and suggested that the Continental Casualty Company pay 50 per cent of the 80 per cent permanent partial loss. As appears, nothing further was done until September 2, 1931, when the applicant wrote a letter to the commission stating that he found it necessary to appeal *Page 558 
to it in regard "to settlement of my award for permanent disability of January 19, 1931," that the state insurance fund had offered to pay him 50 per cent of the 80 per cent permanent partial loss, that the Continental Casualty Company was indifferent to any and all negotiations in the matter, and that it be required to pay the balance of 30 per cent. It is stated by the plaintiff herein, and not denied by the representatives of the insurance fund or by the applicant, that the letters from the applicant to the state insurance fund and to the commission, were prepared for him by the representatives of the fund and signed by him. In response to the letter written to the commission, the case was set for hearing October 7, 1931, and notice thereof given to all parties concerned. The Continental Casualty Company appeared and objected to the proceedings on the ground and for the reasons stated in the main opinion. No application was made or petition filed for additional compensation in the cause wherein compensation was awarded the applicant against the cab company of Salt Lake City and the Continental Casualty Company for the injury sustained by the applicant in May, 1928. Though the letter addressed to the commission be regarded as an application for additional compensation, and though it be further regarded as made and filed in a cause pending before the commission, it is the cause in which the applicant was awarded compensation for injuries sustained by him in 1930 and 1931 while he was in the employ of the Ogden Cab Company to which the Continental Casualty Company was not a party and of which it had no notice. Hence the contention that no application was pending before the commission which in any way affected the Continental Casualty Company or conferred jurisdiction on the commission to award additional compensation against the Continental Casualty Company is, I think, well taken. *Page 559